
	

115 HR 4475 RH: National Volcano Early Warning and Monitoring System Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 374
		115th CONGRESS2d Session
		H. R. 4475
		[Report No. 115–501]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 28, 2017
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			January 9, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 28, 2017
		
		
			
		
		A BILL
		To provide for the establishment of the National Volcano Early Warning and Monitoring System.
	
	
 1.Short titleThis Act may be cited as the National Volcano Early Warning and Monitoring System Act. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.
 (2)SystemThe term System means the National Volcano Early Warning and Monitoring System established under section 3(a)(1). 3.National volcano early warning and monitoring system (a)Establishment (1)In generalThe Secretary shall establish within the United States Geological Survey a system, to be known as the National Volcano Early Warning and Monitoring System, to monitor, warn, and protect citizens of the United States from undue and avoidable harm from volcanic activity.
 (2)PurposesThe purposes of the System are— (A)to organize, modernize, standardize, and stabilize the monitoring systems of the volcano observatories in the United States, which include the Alaska Volcano Observatory, California Volcano Observatory, Cascades Volcano Observatory, Hawaiian Volcano Observatory, Yellowstone Volcano Observatory, and other volcano observatories established under subsection (d); and
 (B)to unify the monitoring systems of volcano observatories in the United States into a single interoperative system.
 (3)ObjectiveThe objective of the System is to monitor all the volcanoes in the United States at a level commensurate with the threat posed by the volcanoes by—
 (A)upgrading existing networks on monitored volcanoes; (B)installing new networks on unmonitored volcanoes; and
 (C)employing geodetic and other components when applicable. (b)System components (1)In generalThe System shall include—
 (A)a national volcano watch office that is operational 24 hours a day and 7 days a week; (B)a national volcano data center; and
 (C)an external grants program to support research in volcano monitoring science and technology. (2)Modernization activitiesModernization activities under the System shall include the comprehensive application of emerging technologies, including digital broadband seismometers, real-time continuous Global Positioning System receivers, satellite and airborne radar interferometry, acoustic pressure sensors, and spectrometry to measure gas emissions.
				(c)Management
				(1)Management plan
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a 5-year management plan for establishing and operating the System.
 (B)InclusionsThe management plan submitted under subparagraph (A) shall include— (i)annual cost estimates for modernization activities and operation of the System;
 (ii)annual milestones, standards, and performance goals; and (iii)recommendations for, and progress towards, establishing new, or enhancing existing, partnerships to leverage resources.
 (2)Advisory committeeThe Secretary shall establish an advisory committee to assist the Secretary in implementing the System, to be comprised of representatives of relevant agencies and members of the scientific community, to be appointed by the Secretary.
 (3)PartnershipsThe Secretary may enter into cooperative agreements with institutions of higher education and State or territorial agencies designating the institutions of higher education and State or territorial agencies as volcano observatory partners for the System.
 (4)CoordinationThe Secretary shall coordinate the activities under this Act with the heads of relevant Federal agencies, including—
 (A)the Secretary of Transportation; (B)the Administrator of the Federal Aviation Administration;
 (C)the Administrator of the National Oceanic and Atmospheric Administration; and (D)the Director of the Federal Emergency Management Administration.
					(d)Volcano Observatory in Pacific U.S. Territories
 (1)Feasibility studyNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a study to assess the feasibility of establishing volcano observatories in Guam, the Northern Mariana Islands, and American Samoa to monitor volcanic activity across the western and southern Pacific Ocean along the Ring of Fire, including underwater volcanic activity in such region.
 (2)ConsultationThe Secretary shall consult with appropriate territorial and local entities in conducting the study.
 (3)Cooperative agreementIf the study required by paragraph (1) determines that such observatories are feasible, then the Secretary, subject to the availability of appropriations, may enter into cooperative agreements under subsection (c)(3) with institutions of higher education or territorial agencies to establish such volcano observatories as part of the National Volcano Early Warning and Monitoring System.
 (e)Annual reportIn each of fiscal years 2018 through 2024, the Secretary shall submit to Congress a report that describes the activities carried out under this Act.
			4.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $15,000,000 for each of fiscal years 2018 through 2024.
 (b)Effect on other sources of Federal fundingAmounts made available under this section shall supplement, and not supplant, Federal funds made available for other United States Geological Survey hazards activities and programs.
			
	January 9, 2018Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
